         Case 1:20-cv-06322-GHW Document 19 Filed 10/27/20 Page 1 of 1




October 27, 2020

BY CM/ECF

The Honorable Gregory H. Woods
United States District Judge
United States District Court for the
    Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

         Re:     Linda Hirshman v. Don Franzen (20 Civ. 06322 (GHW))

Dear Judge Woods:

        We represent Defendant Don Franzen. We write, with the express permission of
Plaintiff’s counsel, in connection with Defendant’s Motion to Compel Arbitration and Stay This
Matter, which Defendant filed on October 9, 2020. (ECF Doc. Nos. 16-18).

         The parties jointly request, pursuant to Rule 1(e) of the Court’s Individual Rules of
Practice, that the Court adjourn for four weeks the currently scheduled deadlines for: (1) Plaintiff
to file her opposition and (2) Defendant to file his reply. Pursuant to this Court’s September 15,
2020 Order, those deadlines are October 30, 2020 and November 6, 2020, respectfully. (ECF
Doc. No. 15). The new deadlines will thus be November 27, 2020 (opposition) and December
4, 2020 (reply).

       The parties are making this joint request because they have agreed to settle this matter
and their disputes, subject to the preparation and execution of a formal settlement agreement,
and seek to use their resources at this time to work on that agreement instead of further litigation.

       No previous requests for an adjournment of these deadlines have been made.

         We will update the Court on the status of the matter and thank the Court for its attention
to this letter.

Respectfully submitted,



David I. Greenberger
O: (212) 658-1946 ext. 204
E: david@baileyduquette.com

cc:    Gabriel Levinson, Esq. (by ECF)
       Darnell Stanislaus, Esq. (by ECF)
